DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on October 7, 2021 were received and fully considered. Claim 1 was amended in a manner that places the application in condition for allowance. Claims 7-11 are new. Please see below for more detail.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites, in part, “selecting, based on first obtained pressure pulse waves, at least one of the pressure detecting sensors included in the at least one element array of pressure detecting sensors at a first time point during the process of increasing the pressing force; and re-selecting, based on second obtained pressure pulse waves, at least one of the pressure detecting sensors included in the at least one element array of the pressure detecting sensors at a second time point during the process of increasing the pressing force, wherein the first time point and second time point are different time points, and wherein the processor calculates first blood pressure values in the artery on the basis of first pressure pulse waves that were detected by the pressure detecting sensors corresponding to the different time points, respectively, generates calibration data using the first blood pressure values calculated by the processor, and calculates second blood pressure values in the artery by calibrating, using the calibration data, a pressure pulse wave that 
Therefore, claims 1, 2, and 4-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PUYA AGAHI/Primary Examiner, Art Unit 3791